ORDER

PER CURIAM.
Lawrence Veasley, movant, appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. On appeal, movant contends that the motion court erred in denying his motion because the trial court failed to comply with the requirements of Rule 24.02(b)3 by personally advising him and ensuring that he understood that, if he chose not to plead guilty, he would have the right to cross-examine witnesses and assistance of counsel at trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential *867value. We affirm the judgment pursuant to Rule 84.16(b).